Citation Nr: 1026022	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk






INTRODUCTION

The Veteran has served on duty from August 1999 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for migraine 
headaches and assigned a 10 percent disability rating, effective 
August 5, 2005.  The Veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Salt Lake City, 
Utah, and in a November 2006 rating decision the evaluation for 
the Veteran's migraine headache was increased to 30 percent 
disabling, effective August 5, 2005.  However, as that grant does 
not represent a total grant of benefits sought, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran was also denied entitlement to an initial rating 
higher than 10 percent for a right wrist dysfunction in a 
November 2006 rating decision.  The RO issued a January 2007 
statement of the case and she filed a formal appeal in March 
2007.  The Veteran later submitted an April 2007 statement 
requesting to withdraw her appeal for right wrist dysfunction.  
Therefore, entitlement to an initial rating higher than 30 
percent for migraine headaches is the only issue before the Board 
at this time.


FINDING OF FACT

Since August 5, 2005, when service connection became effective, 
the Veteran's migraine headaches have been manifested by 
prostrating headaches on a weekly basis with accompanying nausea 
and photophobia.  The headaches are partially relieved with 
prescription medication and with rest.  The medical evidence does 
not indicate that the Veteran's migraine headaches are completely 
prostrating, nor are they prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

Since August 5, 2005, when service connection became effective, 
the criteria for a disability rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124, 
Diagnostic Code (DC) 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's migraine headaches have been rated as 30 percent 
disabling under DC 8100.  Under that diagnostic code, a 50 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks, productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2009).

On October 2005 VA examination, the Veteran reported that she had 
migraine headaches since February 2003.  The Veteran reported 
headaches with photosensitivity and noise sensitivity.  During 
these headaches she could do some chores, but did not do well at 
work and had difficulty driving.  The headaches occurred once 
every four days and lasted three to four hours.  Headaches were 
treated with Imitrex and heat and cold packs.  The Veteran 
reported an inability to focus and function during headaches and 
missed work as often as three times per month.  Neurological 
examination was unremarkable.  The examiner diagnosed the Veteran 
with migraine headaches.  

On September 2006 VA examination, the Veteran reported that her 
migraine headaches began in 2002 but peaked sometime in 2003 when 
she was seen in the emergency room and given morphine for her 
pain.  The Veteran was then started on a treatment of Imitrex as 
an abortive for migraine headaches.  The Veteran reported that 
migraines occurred every three days or so and the Imitrex was 
effective approximately one-third of the time if she was able to 
catch it during her aura, which she stated was a "tunnel 
vision" lasting up to an hour.  She denied having any imaging of 
her brain for further evaluation.  Whenever the Veteran was 
unable to abort the migraine, she had used Excedrin, which she 
reported was somewhat relieving.  She had also used heat and it 
had been somewhat effective in relieving the pain although it did 
not get rid of it.  

The Veteran stated she was photophobic, and this lasted anywhere 
between five to forty-eight hours during the time of her 
migraines.  The Veteran reported that she had a headache most 
days of the week but every three days she experienced a migraine, 
which would almost always be accompanied by nausea but no 
vomiting.  She stated that within the last year, she had been 
"down six hours in a dark room lying down" as her prostrating 
event.  Additionally, when she was working, prior to quitting, 
she used sick days once a week because of her headaches.  She 
stated that the headaches generally occurred at the back of her 
neck and the top of her head.  She denied any lateralizing 
symptoms, weakness or other symptoms suggesting thromboembolic 
disease.  Neurological examination was unremarkable.  The 
examiner diagnosed the Veteran with migraine headaches. 

In April 2007, the Veteran submitted a statement that she 
suffered from migraine headaches five to six times per week.  She 
stated that she was vomiting and feeling nausea with each 
migraine headache.  The migraines had been lasting at least five 
hours and sometimes two days.  They were getting so severe and 
prostrating that her husband was losing work time to come home 
and care for their children during her episodes.  The Veteran 
stated that she had become unproductive and could not keep a job 
due to the frequency and she had to take off from work as a 
result as result of the migraines.  She also requested individual 
unemployability secondary to her service connection for migraine 
headaches and right wrist disabilities. 

An August 2007 VA treatment record reflects that the Veteran had 
a history of migraines in the military, beginning in 2000.  She 
had used Excedrin for relief, but it was not very effective.  She 
was currently breast feeding and was concerned about using 
Imitrex.  She usually just slept the headaches off.  They lasted 
for two to three hours to two days.  She reported recently 
noticing more frequent headaches, accompanied by nausea and 
vomiting, phonaphobia, and photophobia.  She reported having 
headaches almost every other day for the last two months.  The 
Veteran denied other stressful situations in her life that could 
have triggered headaches, and did not connect anything in 
particular to the increase in frequency.  The examiner found the 
Veteran's cranial nerves II-XII to be intact and no cerebellar 
signs.  The Veteran was prescribed Imitrex 20mg nasal spray, and 
told to follow up if symptoms were not resolved or ineffective.

In September 2009, the Board remanded the claim for a new 
examination based upon the Veteran's contentions that her 
disability had worsened, but the Veteran failed to report to the 
March 2010 VA examination.  The Board reminds the Veteran that 
the duty to assist is not a one-way street.  If a Veteran wishes 
help, she cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In addition, the Board notes that where the Veteran 
fails to report for a schedule examination in an increased rating 
claim, the claim will be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2009).

In order to be entitled to a rating higher than 30 percent under 
DC 8100, the Veteran's migraine headaches must be characterized 
by very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  In this case, on 
September 2006 VA examination, the Veteran reported that 
migraines occurred every three days or so.  The Veteran stated 
she was photophobic, and this lasted anywhere between five and 
forty-eight hours during the time of her migraines.  The Veteran 
reported that most days of the week she had a headache but every 
three days she experienced her migraine, which would almost 
always be accompanied by nausea but no vomiting.  She stated that 
within the last year, she had been "down six hours in a dark 
room lying down" as her prostrating event.  She also stated that 
when she was working, she used sick days once a week because of 
her headaches.  In August 2007, the Veteran reported noticing 
more frequent headaches, accompanied by nausea and vomiting, 
phonaphobia, and photophobia.  She reported having headaches 
almost every other day for the last two months.  The Veteran 
treated the headaches with pain medication.  

The Board is sympathetic to the Veteran's claim; however the 
Veteran's current disability falls at most within the guidelines 
of the 30 percent rating.  The evidence fails to show that the 
Veteran is completely incapacitated by her headaches.  There is 
no evidence that since August 2005 she has had to receive 
emergency treatment for her headaches.  Further, it appears that 
the majority of the Veteran's daily headaches are not completely 
prostrating, and she responds to treatment of Excedrin and 
Imitrex or can sleep off the headaches.  Findings also do not 
show that the Veteran's history of headaches would be indicative 
of severe economic inadaptability.  The evidence of record does 
not demonstrate that she is unable to maintain full-time 
employment due to migraine headaches.  In that regard, the 
Veteran has not provided complete employment records.  In support 
of her claim the Veteran stated that she suffers from 
characteristic prostrating attacks, however this is not beyond 
the scope of 30 percent for migraine headaches.  Because it 
appears that the majority of the Veteran's daily headaches are 
not very frequent, completely prostrating, and productive of 
severe economic inadaptability, the Board finds that the 
Veteran's headaches do not meet the criteria for a rating higher 
than 50 percent under DC 8011. 

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) has been raised by the record.  
The Board is aware that consideration of a TDIU is an element of 
an increased rating appeal.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  However, a claim for TDIU was previously disallowed in 
an October 2007 rating decision during the pendency of this 
appeal.  The Veteran has not filed a notice of disagreement with 
the decision, nor has she perfected a timely appeal of that 
decision.  Because the appellant did not file a timely notice of 
disagreement, the Board may not assume jurisdiction of that 
issue.  38 U.S.C.A. § 20.302 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's headache 
disability, but, findings supporting higher ratings have not been 
documented.  In addition, it has not been shown that the service-
connected headache disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since August 14, 2005, the 
effective date of service connection, the Veteran's migraine 
headache disability has not warranted a rating higher than 30 
percent.  As the preponderance of the evidence is against the 
claim for an initial increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




VA's Duties to Notify and Assist 

The Veteran's claim for an increased initial rating for migraine 
headaches arises from her disagreement with the initial 
evaluation assigned following the grant of service connection.  
Once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's VA treatment records, and afforded her VA 
examinations in October 2005 and September 2006.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial disability rating higher than 30 percent for migraine 
headaches is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


